Exhibit 10.1

SIXTH AMENDMENT TO LEASE

THIS SIXTH AMENDMENT TO LEASE AGREEMENT (this “Sixth Amendment”) is made as of
February 8, 2019, by and between ARE-SAN FRANCISCO NO. 19, LLC, a Delaware
limited liability company (“Landlord”), and TWIST BIOSCIENCE CORPORATION, a
Delaware corporation (“Tenant”).

RECITALS

A. Landlord and Tenant are parties to that certain Lease Agreement dated as of
July 26, 2013, as amended by that certain First Amendment to Lease dated as of
August 7, 2013, as further amended by that certain Second Amendment to Lease
dated as of May 19, 2015 (“Second Amendment”), as further amended by that
certain Third Amendment to Lease dated as of September 23, 2015, as further
amended by that certain Fourth Amendment to Lease dated as of January 6, 2016,
and as further amended by that certain Fifth Amendment to Lease dated as of
April 12, 2016 (the “Fifth Amendment”) (as amended, the “Lease”). Pursuant to
the Lease, Tenant leases from Landlord certain premises consisting of
approximately 12,979 rentable square feet (the “Premises”) in a building located
at 455 Mission Bay Boulevard South, San Francisco, California (“Building”). The
Premises are comprised of (i) approximately 8,039 rentable square feet on the
fifth floor of the Building (“5th Floor Premises”) and (ii) approximately 4,940
rentable square feet on the first floor of the Building (“1st Floor Premises”),
all as more particularly described in the Lease. Capitalized terms used herein
without definition shall have the meanings defined for such terms in the Lease.

B. The term of the Lease is scheduled to expire on the Extended Expiration Date
which is September 30, 2019.

C. Landlord and Tenant desire, subject to the terms and conditions set forth
below, to (i) accelerate the expiration date of the Term of the Lease with
respect to the 5th Floor Premises to May 31, 2019 and (ii) extend the Term of
the Lease with respect to the 1st Floor Premises until December 31, 2019.

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1.

Term. The ‘‘Extended Expiration Date” shall mean (i) May 31, 2019 with respect
to the Fifth Floor Premises and (ii) December 31, 2019 with respect to the 1st
Floor Premises.

For the avoidance of any doubt, Tenant shall voluntarily surrender each of the
5th Floor Premises and the 1st Floor Premises on the respective Extended
Expiration Date in accordance with all surrender requirements contained in the
Lease and in the condition in which Tenant is required to surrender the Premises
as of the expiration of the Lease. From and after the respective Extended
Expiration Date, Tenant shall have no further rights of any kind with respect to
the 5th Floor Premises and the 1st Floor Premises, and the Lease shall be deemed
terminated with respect to the 5th Floor Premises and the 1st Floor Premises, as
applicable. Notwithstanding the foregoing, those provisions of the Lease which,
by their terms, survive the termination of the Lease shall survive the surrender
of the 5th Floor Premises and 1st Floor Premises, as applicable, and the
termination of the Lease with respect to the 5th Floor Premises and 1st Floor
Premises, as applicable. Nothing herein shall excuse Landlord or Tenant from its
obligations under the Lease with respect to the 5th Floor Premises or the 1st
Floor Premises prior to the applicable Extended Expiration Date.

 

      LOGO [g712201ppageformat.jpg]    1   



--------------------------------------------------------------------------------

2.

Defined Terms. Commencing on June 1, 2019, the definitions of “Premises,’’
“Rentable Area of Premises,” “Tenant’s Share of Building” and “Tenant’s Share of
Project” shall revert back to the definitions set forth for such terms in the
Second Amendment.

 

3.

Base Rent. Tenant shall be required and continue to pay Base Rent as provided in
the Lease except that Tenant’s obligation to pay monthly Base Rent with respect
to the 5th Floor Premises shall terminate on the Extended Expiration Date (i.e.,
May 31, 2019) and on the Extended Expiration Date (i.e., December 31, 2019) with
respect to the 1st Floor Premises.

 

4.

Parking. Landlord shall have the right from time to time, upon 30 days prior
written notice to Tenant, to reduce the number of additional parking spaces
available to Tenant pursuant to Section 1 of the Fifth Amendment.

 

5.

5th Floor Premises Work. Tenant has requested that Landlord engage Therma to
perform the work described on the proposal attached hereto as Exhibit A (the
“Therma Work”) in the 5th Floor Premises prior to the Extended Expiration Date
with respect to the 5th Floor Premises. Tenant agrees to reimburse Landlord,
within 10 days after Landlord’s delivery to Tenant of an invoice therefor, for
41.2% of the cost of the Therma Work.

Tenant acknowledges and agrees that following the date of this Sixth Amendment,
Landlord and Therma will require access to portions of the 5th Floor Premises in
connection with Therma’s performance of the Therma Work, Landlord, Therma and
their agents shall have the right to enter the 5th Floor Premises in connection
with Therma’s performance of the Therma Work and Tenant shall cooperate with
Landlord in connection with the same. Tenant acknowledges that Therma’s
performance of the Therma Work may adversely affect Tenant’s use and occupancy
of the 5th Floor Premises. Tenant waives all claims against Landlord in
connection with the Therma Work including, without limitation, rent abatement.

 

6.

Disclosure. For purposes of Section 1938 of the California Civil Code, as of the
date of this Sixth Amendment, Tenant acknowledges having been advised by
Landlord that the Project has not been inspected by a certified access
specialist.

 

7.

OFAC. Tenant and all beneficial owners of Tenant are currently (a) in compliance
with and shall at all times during the Term of the Lease remain in compliance
with the regulations of the Office of Foreign Assets Control (“OFAC”) of the
U.S. Department of Treasury and any statute, executive order, or regulation
relating thereto (collectively, the “OFAC Rules”), (b) not listed on, and shall
not during the term of the Lease be listed on, the Specially Designated
Nationals and Blocked Persons List, Foreign Sanctions Evaders List or the
Sectoral Sanctions Identifications List, which are all maintained by OFAC and/or
on any other similar list maintained by OFAC or other governmental authority
pursuant to any authorizing statute, executive order, or regulation, and (c) not
a person or entity with whom a U.S. person is prohibited from conducting
business under the OFAC Rules.

 

8.

Brokers. Landlord and Tenant each represents and warrants that it has not dealt
with any broker, agent or other person (collectively, “Broker”) in connection
with the transaction reflected in this Sixth Amendment. Landlord and Tenant each
hereby agrees to indemnify and hold the other harmless from and against any
claims by any Broker claiming a commission or other form of compensation by
virtue of having dealt with Tenant or Landlord, as applicable, with regard to
this Sixth Amendment.

 

9.

Miscellaneous.

a.     This Sixth Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This Sixth
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.

 

      LOGO [g712201ppageformat.jpg]    2   



--------------------------------------------------------------------------------

b.     This Sixth Amendment is binding upon and shall inure to the benefit of
the parties hereto, and their respective successors and assigns.

c.     This Sixth Amendment may be executed in 2 or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Counterparts may be delivered via facsimile,
electronic mail (including pdf or any electronic signature process complying
with the U.S. federal ESIGN Act of 2000) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes. Electronic signatures shall be
deemed original signatures for purposes of this Sixth Amendment and all matters
related thereto, with such electronic signatures having the same legal effect as
original signatures.

d.     Except as amended and/or modified by this Sixth Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Sixth Amendment. In the
event of any conflict between the provisions of this Sixth Amendment and the
provisions of the Lease, the provisions of this Sixth Amendment shall prevail.
Whether or not specifically amended by this Sixth Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Sixth Amendment.

(Signatures on next page)

 

      LOGO [g712201ppageformat.jpg]    3   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Sixth Amendment as of
the day and year first above written.

 

TENANT:

TWIST BIOSCIENCE CORPORATION,

a Delaware corporation

By:  

/s/ Bill Banyai

Its:   COO

 

LANDLORD: ARE-SAN FRANCISCO NO. 19, LLC, a Delaware limited liability company
By:   ALEXANDRIA REAL ESTATE EQUITIES, L.P.,  

a Delaware limited partnership,

its managing member

  By:  

ARE-QRS CORP.,

a Maryland corporation,

its general partner

    By:  

/s/ Jennifer Banks

    Its:  

Jennifer Banks

Co-Chief Operating Officer

& General Counsel

 

      LOGO [g712201ppageformat.jpg]    4   



--------------------------------------------------------------------------------

EXHIBIT A

Therma Work

 

LOGO [g712201dsp5.jpg]   

1601 Las Plumas Avenue

San Jose, California 95133-1613

(408) 347-3400

Fax (408) 347-3535

December 5, 2018

Jose Romero

Elissa Riedy

Alexandria Real Estate Equities, Inc.

1700 Owens St Suite 590

San Francisco, CA 94158

 

RE:

Twist 455 Mission Bay Blvd S, Building 3 San Francisco CA

CDA and VACUUM PUMPS

Re-pipe and install isolation valves and also add additional valves for future
ties in.

FOR THE SUM OF    $ 4,040.21 For afterhours option add    $ 1,520.00

Terms/Conditions

Our prices include parts, tax and straight time labor.

Supplier/manufacturer price increases may nullify quoted amount.

Payment due within 30 day’s of receipt of invoice.

If project cannot be completed within 30 days of approval date progress billing
may proceed.

Note: Therma’s liability is limited to its own negligence, omissions, or
misconduct.

If you have questions or if I can be of further assistance, please feel free to
call (408) 347-3500

To authorize the work, please sign below and fax back to me at (408) 347-3535.

Sincerely,

Bob Yarborough

Cc: Chris Quinn-West Bay HVAC Technician

 

Authorization   

 

  

 

   Print Name    Signature

 

Date   

 

   P.O. #   

 

The person signing this agreement has been authorized by his/her company to do
so. C-4595-4171

 

LOGO [g712201dsp05aa.jpg]    LOGO [g712201dsp05b.jpg]

 

      LOGO [g712201ppageformat.jpg]    5   